

exhibit10letteragreem_image1.gif [exhibit10letteragreem_image1.gif]

















Exhibit 10(hh)
February 14, 2019




Ken Giacobbe
1007 Amy Place
Gibson, PA 15044




Dear Ken:


I am pleased to confirm that you were issued 60,000 restricted stock units
(RSUs) as a special retention award valued at $1,075,200 (based on the Arconic
closing stock price of $17.92) on the grant date of February 12, 2019. The
award, which will vest on February 12, 2020, will be subject to your continued
employment through the vesting date. (Please refer to the terms and conditions
of the Special Retention Award Agreement.) This award is a demonstration of our
continuing commitment to you. The enclosed Fact Sheet outlines the terms and
conditions of the grant.


We look forward to your continued contributions toward our success.




Sincerely,


/s/ John Plant


John Plant












Enclosure – Fact Sheet




